NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-SEP-2021
                                            08:29 AM
                                            Dkt. 23 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

        TERESITA F. RAMOS, Claimant-Appellant-Appellee, v.
    HILTON WORLDWIDE, INC., Employer-Appellee-Appellant, and
                  ACE AMERICAN INSURANCE COMPANY,
             Insurance Carrier-Appellee-Appellant, and
       SEDGWICK CMS, Insurance Adjuster-Appellee-Appellant


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2018-012; DCD NO. 2-14-04373)


             ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:  Ginoza, Chief Judge, Wadsworth and Fujise, JJ.)
          Upon consideration of Employer-Appellee-Appellant
Hilton Worldwide, Inc., Insurance Carrier-Appellee-Appellant Ace
American Insurance Company, and Insurance Adjuster-Appellee-
Appellant Sedgwick CMS's August 20, 2021 Motion for Order of
Dismissal of Appeal Filed June 17, 2021, the papers in support,
and the record,
          IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
          DATED: Honolulu, Hawai#i, September 8, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge